           Case 2:20-cv-00838-SPL Document 19 Filed 11/13/20 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-00838-PHX-SPL
      G&G Closed Circuit Events LLC,
 9                                              )
                                                )
                          Plaintiffs,           )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Lorena A Carbajal, et al.,                )
12                                              )
13                        Defendant(s).         )
                                                )
14                                              )

15             Before the Court is Plaintiff G&G Closed Circuit Events, LLC’s Motion for
16   Attorney Fees and Costs. (Doc. 17). The Court has reviewed the Motion and accompanying
17   exhibits and for the reasons set forth below, the Motion is granted in part and denied in
18   part.
19   I.        BACKGROUND
20             On April 30, 2020, Plaintiff filed a Complaint against Defendants alleging claims
21   under 47 U.S.C. § 605 and 47 U.S.C. § 553. (Doc. 1). Defendants failed to respond or
22   otherwise appear. On September 11, 2020, Plaintiff filed an Application for Entry of
23   Default. (Doc. 12). The Clerk of Court entered default on September 14, 2020. (Doc. 13).
24   On October 13, 2020, Plaintiff filed a Motion for Default Judgment, which this Court
25   granted. (Docs. 14 & 15). In its Order, the Court instructed Plaintiff to file a motion for
26   attorneys’ fees and costs. (Doc. 15 at 4). Plaintiff has done so, seeking $2,520.00 in fees
27   and $660.00 in costs. (Doc. 17 at 4).
28   ///
       Case 2:20-cv-00838-SPL Document 19 Filed 11/13/20 Page 2 of 4




 1   II.    LEGAL STANDARD
 2          Aggrieved parties prevailing under § 605 are entitled to the recovery of “full costs”
 3   and “reasonable attorneys’ fees” under § 605(e)(3)(B)(iii). Parties prevailing on default
 4   judgment are still prevailing parties for the purposes of awarding attorneys’ fees. See, e.g.,
 5   G & G Closed Circuit Events, LLC v. Garcia, No. CV-19-05134-PHX-SPL, 2020 WL
 6   5535758 (D. Ariz. Sept. 15, 2020).
 7          “The most useful starting point for determining the amount of a reasonable fee is
 8   the number of hours reasonably expended on the litigation multiplied by a reasonable
 9   hourly rate.” Hensley v. Eckhart, 461 U.S. 424, 433 (1983). This calculation is known as
10   the “lodestar method” and it provides an objective basis on which to make an initial
11   estimate of the value of an attorney’s services. Id. The party requesting the fees must submit
12   evidence supporting the reasonableness of the hours worked and the rates claimed. Id.
13   “Where the documentation of hours is inadequate, the district court may reduce the award
14   accordingly.” Id.
15   III.   ANALYSIS
16          Here, as stated, Plaintiff prevailed by obtaining a default judgment. Plaintiff submits
17   the affidavit of its counsel, Thomas P. Riley, Esq., in support of its request for attorneys’
18   fees and costs. (Doc. 17-2). Plaintiff also submits attorney time and task records reflecting
19   6.4 total billable hours for the services of attorney Riley (representing 2.4 hours of work at
20   $550 per hour) and an unnamed research attorney (representing 4 hours at $300 per hour)
21   for a total of $2,520.00. (Doc. 17-2 at 9). Plaintiff also seeks reimbursement for non-taxable
22   costs in the amount of $660.00, representing investigative expenses. (Doc. 17-2 at 12).
23          A. Fees
24          The Court must grant attorneys’ fees, if they are reasonable. § 605(e)(3)(B)(iii). The
25   “lodestar” calculation tells courts to multiply the number of hours reasonably spent by the
26   reasonable hourly rate. Hensley, 461 U.S. at 433. A reasonable hourly rate is the prevailing
27   rate in the community “for similar work performed by attorneys of comparable skill,
28   experience, and reputation.” Schwarz v. Sec’y of Health & Human Servs., 73 F.3d 895, 908


                                                   2
       Case 2:20-cv-00838-SPL Document 19 Filed 11/13/20 Page 3 of 4




 1   (9th Cir. 1995) (internal quotation marks and citation omitted). The community is generally
 2   defined as the district in which the case is litigated. Davis v. Mason Cty., 927 F.2d 1473,
 3   1488 (9th Cir. 1991).
 4          Here, the hours spent litigating this matter by Riley and his research assistant are
 5   reasonable, but Plaintiff does not provide sufficient evidence that the hourly rates charged
 6   are reasonable. The only evidence is the affidavit, in which Mr. Riley even acknowledges
 7   that this Court recently found a reasonable hourly rate for him in a nearly identical case to
 8   be $250 and the reasonable hourly rate for the research attorney to be $100. (Doc. 17-1 at
 9   6). See Garcia, 2020 WL 5535758 at *3–4. Given the similarity between the two cases and
10   the routine nature of the instant matter, the Court finds its previous evaluation of rates in
11   Garcia to be applicable here.
12          B. Costs
13          Although investigative costs are permitted under § 605(e)(3)(B)(iii), “it does not
14   alleviate a plaintiff’s burden to show ‘(1) the amount of time necessary for the
15   investigation; (2) how much the investigators charged per hour; and (3) why the
16   investigators are qualified to demand the requested rate.’” G&G Closed Circuit Events LLC
17   v. Espinoza, No. CV-18-08216-PCT-JAT, 2020 WL 1703630, at *4 (D. Ariz. Apr. 8, 2020)
18   quoting J & J Sports Prods., Inc. v. Arvizu, No. CV-17-03130-PHX-DGC, 2018 WL
19   1621253, at *2 (D. Ariz. Apr. 4, 2018).
20          Here, Plaintiff has attached to its Motion an invoice for an investigator showing that
21   a check was paid to an Amanda Hidalgo for $660. (Doc. 17-2 at 12). In support of this
22   request, Plaintiff’s counsel states that based on his experience in “anti-piracy cases” it is
23   his “opinion” that the investigation fee is “reasonable.” (Doc. 17-2 at 5). Plaintiff did not
24   provide amount of time spent, the investigator’s hourly rate, or the investigator’s
25   qualifications (other than to state that the investigation is difficult). The Court declines to
26   reach a different conclusion when presented with the exact same evidence as it
27   continuously rejects. See, e.g., G & G Closed Circuit Events, LLC v. Villanueva, No. CV-
28

                                                   3
       Case 2:20-cv-00838-SPL Document 19 Filed 11/13/20 Page 4 of 4




 1   20-00833-PHX-SPL, 2020 WL 5974936, at *2 (D. Ariz. Oct. 8, 2020).1 Therefore, Plaintiff
 2   has not met its minimal burden for investigative costs.
 3          Accordingly,
 4          IT IS ORDERED that Plaintiff’s Motion for Attorney Fees and Costs (Doc. 17) is
 5   granted in part and denied in part as follows:
 6          1. Plaintiff is awarded $1,000 in reasonable attorneys’ fees under 47 U.S.C. §
 7              605(e)(3)(B)(iii); and
 8          2. Plaintiff’s request for investigative costs is denied.
 9          Dated this 13th day of November, 2020.
10
11                                                     Honorable Steven P. Logan
                                                       United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27          1
             Next time, if Plaintiff wishes to “respect[] this Court’s prior determinations” on
     fees and costs (Doc. 17 at 3), it will provide sufficient evidence to support its requests
28   consistent with this Court’s orders.

                                                   4
